

ABSOLUTE CONTINUING GUARANTY AGREEMENT


           This undertaking and agreement (hereinafter referred to as this
“Guaranty”) is made by CHRIS T. SULLIVAN (hereinafter referred to as
“Guarantor,” whether one or more) in favor of FIRST SAVINGS BANK, F.S.B.
(hereinafter referred to as “Lender”) in consideration of the credit
accommodations described in this Guaranty made or to be made by Lender to
LIGHTYEAR NETWORK SOLUTIONS, INC., a Nevada corporation (hereinafter referred to
as “Borrower”).  This Guaranty has the following terms:


1.           Credit Agreement – Consideration.  Borrower has executed a
promissory note (hereinafter referred to as the “Note”) in the original
principal amount of $1,950,000.00, dated December 16, 2011, as Loan No.
407010128651.  Lender has agreed to extend the loan evidenced by the Note
(hereinafter referred to as the “Loan”) to Borrower, subject to the execution by
Guarantor and delivery to Lender of this Guaranty.  This guaranty is made by
Guarantor in consideration of Lender’s agreement to extend the Loan together
with certain collateral documents securing same (hereinafter referred to,
collectively, as the “Credit Documents”).


2.           Certain Definitions.  The terms “Commitment”, “Event of Default”,
and “Maturity Date” are used in this Guaranty as those terms are defined in the
Credit Documents.  The term “Obligations” is used in this Guaranty to mean all
of the indebtedness and other obligations of Borrower in favor of Lender of
every type and description under the Loan, whether direct or indirect, absolute,
or contingent, due or to become due, now existing or hereafter arising,
including but not limited to Borrower’s obligations (i) to repay the principal
of the Loan, (ii) to pay the accrued interest on the Loan, and (iii) to pay the
reasonable attorney’s fees plus the other costs and expenses of Lender relating
in any manner to the Loan after an Event of Default has occurred, and this term
also includes (A) any advances under the Note which were made after the Maturity
Date and (B) all other Obligations arising under the Loan incurred pursuant to
the terms of any Credit Documents, regardless of whether any such Obligations
arose on account of any renewal, extension or restructuring of the Loan or on
account of any amendment to or modification of any Credit Documents.


3.           Amount of Liability Under the Guaranty.  Guarantor unconditionally
guarantees the full and prompt payment when due, whether at scheduled maturity
or at maturity by virtue of acceleration on account of an Event of Default, of
the principal of and interest on and all other sums payable with respect to the
Note of Borrower, including but not limited to, costs of collection and expenses
advanced with respect to any collateral securing the Loan, made by Borrower to
Lender, dated of even date herewith, in the principal sum of $1,950,000.00, with
interest at the rate set forth in the Note (such Note, and the interest thereon
and all other sums payable with respect thereto are hereinafter collectively
called the “Obligations”), up to a maximum liability of
$250,000.00.  Notwithstanding any other provision or term of this Guaranty,
Guarantor’s maximum liability for the Obligations hereunder shall be
$250,000.00.  Such limitation on the liability of Guarantor hereunder is
hereinafter referred to as the “Limitation”.  This Guaranty specifically
includes interest thereon after maturity at the post-maturity rate or rates
specified in the Credit Documents.  Interest at the post-maturity rate or rates
described in the immediately preceding sentence shall be payable under this
Guaranty until all Obligations have been paid and satisfied in full, even if a
petition in bankruptcy involving Borrower has been filed and such interest is
not recoverable from Borrower’s bankruptcy estate.  Subject to the Limitation,
Guarantor further agrees to pay to Lender an amount equal to all reasonable
attorney’s fees plus all other costs and expenses paid or incurred by Lender
after the occurrence of an Event of Default in endeavoring to enforce this
Guaranty, whether or not successful.  Notwithstanding any other provision herein
to the contrary, Lender expressly understands and agrees that, between Guarantor
and J. Sherman Henderson, III (hereinafter referred to as “Henderson”), this
Guaranty shall be secondary to that certain Absolute Continuing Guaranty
Agreement with respect to the Loan executed by Henderson, such that Henderson
shall be primarily liable to Lender for the obligations under the Loan with
respect to the Guarantor and Guarantor shall be secondarily liable to Lender for
the obligations under the Loan with respect to Henderson.  However, such
arrangement between Guarantor and Henderson shall not affect, prevent, or
otherwise impair Lender in seeking recovery against Guarantor and Henderson,
together or separately, to recover any amount due under the Loan.

 
 

--------------------------------------------------------------------------------

 

4.           Guaranty Absolute and Continuing:  Certain Prospective Consents and
Waivers.  Subject to the Limitation, this Guaranty shall be an absolute and
unconditional guaranty of prompt payment, and shall continue as to all
Obligations hereafter arising without any further action on the part of Lender,
Borrower, or Guarantor.  This guaranty shall remain in full force and effect
until all of the Obligations have been satisfied in full at which time Lender
shall terminate this Guaranty.  Subject to the Limitation, Guarantor’s liability
under this Guaranty shall not be limited or otherwise affected by any limitation
on Borrower’s liability for any of the Obligations contained in any Credit
Documents or that is effective by operation of law or otherwise.  Guarantor
hereby waives all set-offs, claims, counterclaims (whether compulsory or
permissive), and defenses of every kind and nature that could be asserted by
either Borrower or Guarantor, whether now existing or hereafter
arising.  Guarantor’s obligations under this Guaranty shall not be affected or
impaired by any irregularity, invalidity, or unenforceability of any Credit
Documents or by any failure, negligence, or omission on the part of Lender to
(i) perfect, continue perfection, protect, or realize upon any collateral
securing any of the Obligations or (ii) to elect or exhaust any other remedy
available to Lender following the occurrence of an Event of Default.  Guarantor
hereby consents prospectively and agrees that Lender may from time to time,
without notice to Guarantor and without affecting Guarantor’s liability under
this guaranty:


a.           obtain a lien, security interest, or other encumbrance in any
property to secure any of the Obligations;


b.           obtain the primary or secondary liability of any persons and any
entities in addition to Borrower and Guarantor with respect to any of the
Obligations;


c.           extend or renew any of the Obligations for any number of periods
beyond their original due dates;


d.           release or compromise the liability of Borrower and any other
persons and entities which are now or which may hereafter become primarily or
secondarily liable with respect to any of the Obligations, whether or not Lender
explicitly reserves its rights against Guarantor or under this Guaranty;


e.           release or impair, and permit Borrower to release or impair, any
lien, security interest or other encumbrance which Lender now has or may
hereafter obtain in any property securing any of the Obligations, and Lender may
also permit any substitution or exchange of any such property;


f.           proceed against Guarantor for payment of the Obligations, whether
or not Lender shall have attempted to liquidate or sell any collateral securing
any of the Obligations or shall have proceeded against Borrower or any other
person or entity primarily or secondarily liable with respect to any of the
Obligations;


g.           apply amounts received by Lender to the Obligations in such order
as Lender may choose in its sole discretion;


h.           amend, alter, or modify the terms of the Credit Documents from time
to time in any material particulars, including but not limited to increasing the
interest rate and the amount of the monthly installment required for any
Obligation; and


i.           extend loans and other credit accommodations to Borrower in
addition to the Loan and increase the maximum amount which may be loaned to
Borrower under the Loan.


5.          Waiver of Guarantor’s Equitable Rights.  Until all of the
Obligations have been paid and satisfied in full:


a.           Guarantor shall have no right of exoneration, indemnity,
reimbursement, or contribution from Borrower or any other person or entity
primarily or secondarily liable with respect to any of the Obligations (any such
other person or entity is referred to in this Guaranty as a “Co-Obligor”) or
from the property of Borrower or any Co-Obligor; and


b.           Guarantor waives any right of subrogation to the rights of Lender
against Borrower and against any Co-Obligor or the property of Borrower or any
Co-Obligor which would otherwise arise by virtue of any payment made by
Guarantor to Lender on account of this Guaranty;

 
2

--------------------------------------------------------------------------------

 

whether any such right of exoneration, indemnity, reimbursement, contribution or
subrogation would otherwise arise by virtue of contract or as a matter of law or
equity.  Guarantor agrees that (i) until all of the Obligations have been paid
and satisfied in full and the Commitment shall have expired, Guarantor will not
attempt to exercise or accept the benefits of any such right and (ii) should
Guarantor receive any payment or distribution of money or other property on
account of any such right despite the provisions of this Section 5, such money
or other property shall be held in trust by Guarantor for the benefit of Lender
and shall immediately be delivered to Lender in the same form as received, with
the addition only of such endorsements or assignments as may be necessary to
perfect the title of this Lender thereto, for application to the
Obligations.  The provisions of this Section 5 will be effective even though
Guarantor may have paid to Lender the maximum amount for which Guarantor is
liable under the terms of this Guaranty.


6.           Additional Prospective Waivers.  Guarantor waives:  (i) notice of
the acceptance of this Guaranty by Lender, (ii) notice of the existence and
creation of all or any of the Obligations and any limitations on Borrower’s
liability for such Obligations, (iii) notice of nonpayment of any of the
Obligations or of the occurrence of any other Event of default, (iv) the waiver
of any Event of Default and any forbearance of every kind which may be granted
by Lender in its sole discretion, (v) demand for payment by Lender upon
Borrower, (vi) the filing of any action or proceeding of any kind involving
Borrower or any Co-Obligor or any part of their respective property with respect
to the Obligations, as well as any diligence by Lender in the collection of the
Obligations or in the protection of or realization upon any collateral for the
Obligations, (vii) presentment for payment, protest, or notice of protest for
any Obligation, as well as notice thereof, (viii) notice of non-performance
under the Note evidencing the Obligation, (ix) notice of changes in Borrower’s
financial condition or the status of any of the Obligations, and (x) disposal of
any of the collateral in a commercially reasonable manner.


7.           Representations of Guarantor as to Material Facts:  Disclaimer of
Lender.  Guarantor represents to Lender that Guarantor has had an opportunity to
make sufficient inquires of Borrower and its management and that Guarantor has
had an opportunity to have unfettered access to review all of the material facts
related to Borrower, the Obligations, and the Credit Documents and other
documents and instruments providing security or support for any of the
Obligations.  Based on such representations, Guarantor agrees that Lender does
not and shall not have any responsibility to disclose to Guarantor any fact
which is known by Lender and which may or may not be actually known by
Guarantor, even if any such fact might materially increase Guarantor’s risk of
liability under this Guaranty.


8.           Reinstatement of Liability Under this Guaranty.  If any amount is
paid to Lender by Borrower, any Co-Obligor, or by any other person or entity and
is applied by Lender to the satisfaction of any of the Obligations, but
subsequently is returned by Lender to Borrower, such Co-Obligor or such other
person or entity (including but not limited to a trustee in bankruptcy or other
legal representative of Borrower, such Co-Obligor or such other party) by virtue
of a claim that such payment constituted an avoidable preference or fraudulent
transfer under the Bankruptcy Code, the IUFTA, or under any Other Applicable
Law, whether such amount is returned by Lender under court order or pursuant to
settlement of the preference or fraudulent transfer claim involving such amount,
then this Guaranty shall be automatically and irrevocably reinstated in an
amount equal to the amount returned by Lender as though such payment to Lender
had never been made.  The provisions of this Section 8 shall apply in all such
cases, notwithstanding any intervening revocation, termination or cancellation
of this Guaranty, or the return of any Credit Documents or any other instrument
or agreement evidencing any of the reinstated Obligations.


9.           Revocation Survival of Pre-Revocation Consents and
Waivers.  Guarantor may not revoke this Guaranty for any reason, and this
Guaranty shall not terminate because of the death, incompetence, or dissolution
of Guarantor, until Lender has actually received a written notice of revocation
executed by Guarantor or its duly authorized representative or Lender has
actually received a written notice or termination executed by the duly
authorized personal representative of Guarantor which, in either case, must be
delivered to Lender in strict compliance with the notice requirements contained
in Section 14.  Any such written notice of revocation or termination shall be
effective upon its receipt by Lender as to new credit facilities extended by
Lender to Borrower after such receipt, but such notice shall not be effective as
to any Obligations that are in existence on the date of Lender’s receipt of any
such notice (hereinafter referred to, collectively, as the “Existing
Obligations”).  The guaranty of all Existing Obligations under the terms of this
Guaranty shall continue unaffected by any such notice and Lender may make
additional advances permitted under any Credit Documents for Existing
Obligations prior to the maturity of the Loan, which advances shall also become
part of the Obligations guaranteed by this Guaranty, subject to the
Limitation.  Each consent and each waiver contained in this Guaranty shall
survive the revocation or termination hereof with respect to all Existing
Obligations and Lender shall continue to have the right to rely upon all such
consents and all such waivers with respect to all Existing Obligations
(including but not limited to all renewals, extensions and material
modifications thereof subsequent to the date of revocation) as though no
revocation or termination had occurred.  Guarantor understands and agrees that a
notice of revocation or termination under this Section 9 may constitute an Event
of Default, entitling Lender to accelerate all Obligations and then demand
payment under this Guaranty.

 
3

--------------------------------------------------------------------------------

 


10.         Financial Information. So long as this Guaranty is in effect,
Guarantor shall furnish promptly to Lender:  (a) annual financial statements,
signed and certified by Guarantor, within ninety (90) days of the end of the
calendar year; and (b) copies of executed 2009 tax returns within thirty (30)
days of the completion thereof.
 
11.         Terms Binding on Representatives and Successors:  Assignments and
Participations.  All of the terms of this Guaranty shall be binding upon
Guarantor and upon Guarantor’s legal representatives and successors, including
without limitation, the survival of all prospective consents and waivers after
revocation or termination of this Guaranty as provided in Section 9.  All of the
terms of this guaranty shall inure to the benefit of Lender’s successors,
assigns and transferees.  Lender may, without notice to Borrower or Guarantor,
sell, assign, or otherwise transfer (each hereinafter referred to as a
“Transfer”) all or any portion of the Obligations and any participations
therein.  Upon any Transfer, the transferee of Lender shall have the right to
enforce this Guaranty directly against Guarantor to the extent of the
transferee’s interest as fully as if the transferee were specifically named in
this Guaranty, but Lender shall have the superior and unimpaired right to
enforce this Guaranty directly against Guarantor, except to the extent that
Lender has expressly relinquished such right in the Transfer.


12.         Representations and Warranties.  In order to induce Lender to accept
this Guaranty and to make the Loan to Borrower, Guarantor represents and
warrants to Lender that:  (i) Guarantor resides in Jefferson County, Kentucky,
(ii) this Guaranty is the legal, valid, and binding obligation of Guarantor,
enforceable against Guarantor in accordance with its terms, (iii) there are no
conditions precedent to the validity and enforceability of this Guaranty, and
(iv) the person delivering this Guaranty to Lender is duly authorized to do so.


13.         Waiver – Amendments.  No delays on the part of Lender in the
exercise of any right, power or remedy relating to this Guaranty shall operate
as a waiver thereof, nor shall any single or partial exercise by Lender of any
right, power or remedy preclude any other or further exercise thereof, or the
exercise of any other right, power or remedy.  No amendment or modification of
any of the provisions of this Guaranty, nor any waiver or consent with respect
to any of Lender’s rights or Guarantor’s obligations to Lender under this
guaranty, shall be effective unless such amendment, modification, or waiver is
in writing and is signed by Lender and Guarantor.


14.         Notices.  Any notice given under or with respect to this Guaranty to
Guarantor or Lender shall be in writing and, if delivered by had or sent by
overnight courier service, shall be deemed to have been given when delivered
and, if mailed, shall be deemed to have been given five (5) days after the date
when sent by registered or certified mail, postage prepaid, and addressed to
Guarantor or Lender at its address shown below, or at such other address as
Guarantor or Lender may, by written notice to the other party to this Guaranty,
have designated as its address for such purpose.  The addresses referred to are
as follows:


 As to Guarantor:
Chris T. Sullivan
 
3717 W. North B Street
 
Tampa, FL 33609
 
 
As to Lender:
First Savings Bank, F.S.B.
 
501 East Lewis & Clark Parkway
 
Clarksville, Indiana  47129
     
Attn.:  Mr. Don Allen



15.         Severability.  If any provision of this Guaranty is determined to be
illegal or unenforceable, such provision shall be deemed to be severable from
the balance of the provisions of this Guaranty and the remaining provisions
shall be enforceable in accordance with their terms.

 
4

--------------------------------------------------------------------------------

 

16.         Waiver of Jury Trial.  Guarantor and Lender, after consulting or
having had the opportunity to consult with counsel, knowingly, voluntarily, and
intentionally waive any right either of them may have to a trial by jury in any
litigation based upon or arising out of this Guaranty or any related instrument
or agreement or any of the transactions contemplated by this Guaranty or any
course of conduct, dealing, statements, whether oral or written, or actions of
either of them.  Neither Guarantor nor Lender shall seek to consolidate, by
counterclaim or otherwise, any action in which a jury trial has been waived with
any other action in which a jury trial cannot be or has not been waived.  These
provisions shall not be deemed to have been modified in any respect or
relinquished by either Guarantor or Lender except by a written instrument
executed by both of them.
 
17.         Governing Law – Consent to Jurisdiction.  This Guaranty is made
under and will be governed in all cases by the substantive laws of the State of
Indiana, notwithstanding the fact that Indiana conflicts of law rules might
otherwise require the substantive rules of law of another jurisdiction to
apply.  Guarantor consents to the jurisdiction of any state or federal court
located within Clark or Floyd County, Indiana, and waives personal service of
any and all process upon Guarantor.  All service of process may be made by
messenger, by certified mail, return receipt requested, or by registered mail
directed to Guarantor at the address stated in Section 14.  Guarantor waives any
objection which Guarantor may have to any proceeding commenced in a federal or
state court located within Clark or Floyd County, Indiana, based upon improper
venue or forum non conveniens.  Nothing contained in this Section shall affect
the obligation of Lender to serve legal process in any manner permitted by law
or the right of Lender to bring any action or proceeding against Guarantor or
its property in the courts of any other jurisdiction.


18.         Superseding of Prior Agreements.  This Guaranty supersedes all
previous agreements and commitments made by Lender and Guarantor with respect to
the Obligations and all other subjects of this Guaranty, including, without
limitation, any oral or written proposals or commitments made or issued by
Lender.


19.         Multiple Guarantors.  If more than one individual signs this
Guaranty, or any other individual signs any other Guaranty in connection with
the Note or the Loan, the liability of all individuals who sign shall be joint
and several as to all of the Obligations, subject to the Limitation.


[SPACE INTENTIONALLY BLANK; SIGNATURES ON FOLLOWING PAGE]

 
5

--------------------------------------------------------------------------------

 
 
N WITNESS WHEREOF, Guarantor hereby executes and delivers this Absolute
Continuing Guaranty Agreement to Lender effective on this 14th day of December,
2011.



   
/s/ Chris T. Sullivan
   
Chris T. Sullivan



STATE OF
 
  )
    
  )  SS:
COUNTY OF  
  )



           BEFORE ME, the undersigned, a Notary Public in and for the
above-named County and State, this  day of December, 2011, personally appeared
Chris T. Sullivan, and acknowledged the execution of the foregoing Absolute
Continuing Guaranty Agreement, and affirmed, under oath, that the
representations contained herein are true.
 
WITNESS my hand and notarial seal.
               
My Commission expires:
 
Notary Public
               
Printed Name



Prepared by:


Keith D. Mull
MULL & HEINZ, LLC
2867 Charlestown Road
New Albany, Indiana 47150
(812) 206-2315

 
S-1

--------------------------------------------------------------------------------

 
